      Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 1 of 8 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 Midwest Operating Engineers Welfare Fund;              )
 Midwest Operating Engineers Pension Trust Fund;        )
 Operating Engineers Local 150 Apprenticeship           )
 Fund; Local 150 IUOE Vacation Savings Plan;            )
 Midwest     Operating     Engineers     Retirement     )
 Enhancement Fund; Construction Industry Research       )    CIVIL ACTION
 and Service Trust Fund; and International Union of     )
 Operating Engineers, Local 150, AFL-CIO;               )    NO.
                                                        )
                                          Plaintiffs,   )
                v.                                      )
                                                        )
                                                        )
 Property Recycling Service Corp., a dissolved
                                                        )
 Illinois corporation;
                                                        )
                                                        )
                                         Defendant.     )

                                       COMPLAINT

       Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150 IUOE

Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund

(collectively “the Funds”); Construction Industry Research and Service Trust Fund (“CRF”), and

International Union of Operating Engineers, Local 150, AFL-CIO (“Local 150” or “the Union”)

bring this action to collect contributions and dues from Defendant, Property Recycling Service

Corp. (“Property Recycling”).
       Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 2 of 8 PageID #:2



            COUNT I. SUIT TO COLLECT DELINQUENT CONTRIBUTIONS

                                 Facts Common to All Counts

        1.      The Union is an “employee organization” under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a “labor organization” under the

Labor Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).

        2.      Defendant Property Recycling is an “employer” within the meaning of ERISA, 29

U.S.C. § 1002(5) and an “employer” within the meaning of the LMRA, 29 U.S.C. § 152(2). It is

a corporation engaged in the construction industry with its principal office in North Aurora,

Illinois.

        3.      Property Recycling identified Dan Coyne as President (Exhibit A).

        4.      On December 17, 2013, Property Recycling through Dan Coyne signed a

Memorandum of Agreement (attached as Exhibit B) with the Union that adopted the terms of a

collective bargaining agreement and any and all successor agreements known as the Mid-

America Regional Bargaining Association Agreement Illinois Heavy, Highway, and

Underground Agreement (“CBA”) (excerpts attached as Exhibit C).

        5.      The CBA and the Agreements and Declarations of Trust (“Trust Agreements”)

incorporated therein require Property Recycling to make fringe benefit contributions to the

Funds. The Funds are “employee benefit plans” and/or “plans” within the meaning of ERISA,

29 U.S.C. § 1002 (3).

        6.      The CBA and Trust Agreements specifically require Property Recycling to:

        (a)     Submit a monthly report stating the names and number of hours worked
                by every person on whose behalf contributions are required and
                accompany these reports with payment of contributions based on an
                hourly rate identified in the CBA;

        (b)     Compensate the Funds for the additional administrative costs and burdens
                imposed by its delinquency through payment of liquidated damages in the

                                                2
       Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 3 of 8 PageID #:3



               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

         (c)   Pay interest to compensate the Funds for the loss of investment income;

         (d)   Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all
               costs incurred by the Funds in pursuit of an audit where a delinquency in
               the reporting or submission of contributions is identified;

         (e)   Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request; and

         (f)   Furnish to the Funds a bond in an amount acceptable to the Funds.

         7.    The CBA also requires Property Recycling to make contributions to CRF. CRF is

a labor management committee as that term is defined under Section 302(c)(9) of the LMRA, 29

U.S.C. § 186 (c)(9). The CBA places the same obligations on Property Recycling with respect to

CRF as it does the Funds.

         8.    The CBA further requires Property Recycling to deduct administrative dues and

contributions for the International Union of Operating Engineers Political Action Committee

(“IUOE PAC”) from employees’ wages and remit those dues and IUOE PAC contributions to the

Union on a monthly basis utilizing a form remittance report. Where Property Recycling does not

do so, the Union is entitled to liquidated damages, attorneys’ fees and any other cost of

collection.

         9.    Property Recycling has become delinquent in the submission of its reports and

contributions due the Funds and CRF, and reports, dues and IUOE PAC contributions due to the

Union. As a result of this delinquency, it owes the Funds and CRF contributions, liquidated

damages and interest, and owes dues, IUOE PAC contributions, and liquidated damages to the

Union.



                                               3
      Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 4 of 8 PageID #:4



                                    Jurisdiction and Venue

       10.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C. §1132,

1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       11.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§1332 (e)(2), because the Funds are administered in Cook County, Illinois.

                                   Allegations of Violations

       12.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. §1145.

       13.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. 29 U.S.C. §1132 (g). ERISA also permits

the Funds to seek an injunction that requires submission of outstanding reports so that the Funds

may determine whether additional sums are due to the Funds. Alternatively, the Funds may seek

an audit to establish whether such sums are due, and/or estimate the amounts due.

       14.     Property Recycling has violated ERISA and breached the CBA and the Trust

Agreements because it has failed to timely submit its reports and contributions to the Funds, and

refused to pay liquidated damages and interest that has accrued.

       15.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by Property Recycling there is a total of $79,602.42 known

to be due the Funds from Property Recycling, before the assessment of fees and costs, and

subject to the possibility that additional contributions, liquidated damages, and interest will

become due while this lawsuit is pending.

                                                4
       Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 5 of 8 PageID #:5



        WHEREFORE, the Funds respectfully request that the Court:

        A.      Enter judgment in favor of the Funds and against Property Recycling for
                all unpaid contributions as identified in Property Recycling’s contribution
                reports;

        B.      Enjoin Property Recycling to perform specifically its obligations to the
                Funds, including submission of the required reports and contributions due
                thereon to the Funds in a timely fashion as required by the plans and by
                ERISA;

        C.      Enjoin Property Recycling at the Funds’ option to submit to an audit of its
                payroll books and records in order to determine whether Property
                Recycling owes additional sums to the Funds, and pay the costs of such an
                audit; or alternatively at the Funds’ option require Property Recycling to
                pay any contributions reasonably estimated to be due by the Funds for the
                period when Property Recycling failed and refused to timely submit
                contribution reports;

        D.      Enter judgment against Property Recycling and in favor of the Funds for
                liquidated damages, interest, attorneys’ fees and costs associated with all
                delinquent contributions; and

        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at Property Recycling’s cost.

               COUNT II. SUIT TO COLLECT CRF CONTRIBUTIONS

        1-9.    CRF re-alleges and incorporates herein by reference paragraphs 1 through 9 of

Count I as if fully stated herein.

                                     Jurisdiction and Venue

        10.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331.

        11.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court

has jurisdiction over the parties, and CRF’s principal office is located within the geographic

jurisdiction of this Court.




                                                 5
        Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 6 of 8 PageID #:6



                                         Allegations of Violations

         12.     Property Recycling has not submitted all of its contribution reports to CRF.

 Property Recycling has failed to make timely payment of all contributions due according to the

 CBA, and Property Recycling has failed to pay interest and liquidated damages required by the

 CBA. Accordingly, Property Recycling is in breach of its obligations to the CRF under the

 CBA.

         13.     That upon careful review of all records maintained by CRF, and after application

 of any and all partial payments made by Property Recycling, there is a total of $1,964.95 known

 to be due to CRF from Property Recycling subject to the possibility that additional contributions,

 liquidated damage, and interest will become due while this lawsuit is pending.

         WHEREFORE, CRF respectfully requests that the Court:

         A.      Order Property Recycling to submit all delinquent monthly contribution
                 reports;

         B.      Enter judgment in favor of CRF and against Property Recycling for all
                 unpaid contributions, liquidated damages, interest, CRF’s reasonable
                 attorneys’ fees and costs, including any amounts estimated to be due in
                 view of Property Recycling’s failure to submit all contribution reports
                 required by the CBA;

         C.      Enjoin Property Recycling to perform specifically its obligations to CRF
                 including timely submission of reports and contributions as required by
                 the plans and the CBA; and

         D.      Award CRF such further relief as may be deemed just and equitable by the
                 Court, all at Property Recycling’s cost.

COUNT III. SUIT TO COLLECT UNION DUES AND IUOE PAC CONTRIBUTIONS

         1-9.    The Union re-alleges and incorporates herein by reference paragraphs 1 through 9

 of Count I as if fully stated herein.




                                                    6
       Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 7 of 8 PageID #:7



                                    Jurisdiction and Venue

        11.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 because the Union’s principal office is located within the geographic

jurisdiction of this Court.

        12.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court

has jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court.

                                    Allegations of Violations

        13.     Property Recycling has not submitted all of its reports to the Union. Property

Recycling has failed to make timely payment of all dues and IUOE PAC contributions owed to

the Union pursuant to the CBA. Property Recycling is required to pay liquidated damages

pursuant to the CBA. Accordingly, Property Recycling is in breach of its obligations to the

Union under the CBA.

        14.     That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by Property Recycling, there is a total of

$1,265.40 known to be due to the Union from Property Recycling before the assessment of fees

and costs subject to the possibility that additional contributions and liquidated damages will

become due while this lawsuit is pending.

        WHEREFORE, the Union respectfully requests that the Court:

        A.      Order Property Recycling to submit all delinquent monthly reports;

        B.      Enter judgment in favor of the Union and against Property Recycling for
                all unpaid dues and IUOE PAC contributions, liquidated damages, the
                Unions reasonable attorneys’ fees and costs, including any amounts
                estimated to be due because Property Recycling failed to submit all dues
                and IUOE PAC contributions required by the CBA;



                                                7
       Case: 1:18-cv-08342 Document #: 1 Filed: 12/19/18 Page 8 of 8 PageID #:8



       C.      Enjoin Property Recycling to perform specifically its obligations to the
               Union including timely submission of reports and contributions as
               required by the plans and the CBA; and

       D.      Award the Union such further relief as may be deemed just and equitable
               by the Court, all at Property Recycling’s cost.

Dated: December 19, 2018                      Respectfully submitted,


                                         By: /s/ Steven A. Davidson
                                             One of the Attorneys for the Plaintiffs

Attorneys for Local 150:                      Attorney for the Funds:

Dale D. Pierson                               Steven A. Davidson
Steven A. Davidson                            Institute for Worker Welfare, P.C.
James Connolly Jr.                            6141 Joliet Road
Local 150 Legal Dept.                         Countryside, IL 60525
6140 Joliet Road                              Ph: (708) 579-6613
Countryside, IL 60525                         Fx: (708) 588-1647
Ph: (708) 579-6663                            sdavidson@local150.org
Fx: (708) 588-1647
dpierson@local150.org
sdavidson@local150.org
jconnolly@local150.org




                                              8
